Newburger, J.
This is an appeal from a judgment entered upon the verdict of a .jury in favor of the plaintiff.
This action is brought against the defendant as a surety for work to be done under two contracts for the plaintiff by one Lynch, but which the latter failed to complete.
The answer of the defendant was a general denial.
On the trial plaintiff offered in evidence the contracts between himself and Lynch, and also bond given by the defendant.
The defendant denied having executed the bond, or that he acknowledged the same before the notary.'
There is no dispute as to failure on the part of Lynch to carry out the contracts, and, therefore, the only question remaining was: Did the defendant execute the bond sued on ?
This was a mere question of fact and was properly submitted to the jury.
*715The judge’s charge or any exception thereto not appearing in the printed ease, we assume that there was no error on the part of the trial justice in his submission of the case to the jury.
There appears to be no error in the admission or rejection of testimony that would warrant us in disturbing the judgment, ■ The judgment should be affirmed, with costs.
Fitzsimons and Conlan, JJ., concur.
Judgment affirmed, with costs.